Citation Nr: 1601598	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for synovitis and degenerative joint disease of the left knee (left knee condition).  

2. Entitlement to an rating in excess of 20 percent for a left knee condition. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1968 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for the Veteran's claim for a left knee condition, and assigned a disability rating of 10 percent. 

By way of procedural history, the Board notes that the Veteran's claim was initially denied by the RO in June 1988. That decision was ultimately appealed by the Veteran to the Board, which ultimately continued to deny his claim of service connection for his left knee condition. In 2003, the Veteran again filed his claim for service connection, and was again denied by the RO in February 2004. The Veteran appealed that decision up to the Board and the United States Court of Appeals for Veterans Claims (Court). In June 2010, the Court, in a Joint Motion to Remand, remanded the claim back to the VA for further development. 

In October 2010, the Board remanded the Veteran's claim for further development back to the RO. In March 2012, after such developments were accomplished, the RO issued a rating decision which granted the Veteran's claim of service connection for a left knee condition, and assigned a 10 percent rating from the inception of the claim in 2003. The Veteran subsequently filed a notice of disagreement (NOD) and substantive appeal (VA Form 9) contesting the rating assigned to his left knee disability. The claim is no appropriately before the Board for appellate review and adjudication. 

Although the Veteran's representative requested additional time in order to review outstanding VA treatment records, the Board finds no prejudice in going ahead and deciding the claim, given its disposition and remand for a potentially even higher rating.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to an increased rating in excess of 20 percent for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's left knee disability is characterized by flexion at worse limited to 120 degrees and normal extension, with some instances of pain, with no instability, locking, or ankylosis. However, the Veteran does suffer from flare-ups that cause swelling, weakness, and stiffness, with further diminished range of motion. 


CONCLUSION OF LAW

The criteria for an increased 20 percent rating for a left knee condition have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a); Diagnostic Codes (DCs) 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that the VA examinations provided are adequate under the law. 

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).

Increased Rating -A Left Knee

The Veteran contends that his service connected left knee condition is more severe than his current rating of 10 percent. Specifically, the Veteran contends that throughout the claims period his left knee condition manifested with pain, stiffness, and flare-ups that necessitates constant use of a cane, and occasional use crutches. The Board finds that while the evidence of record shows only a slightly diminished range of motion for flexion and normal extension, he has functional loss due to constant flare-ups as contemplated under DeLuca. 8 Vet. App. at 206 -07. Therefore, the Veteran's disability more closely approximates the criteria for a rating of 20 percent, and the Veteran's claim must be granted.  The Board will remand for the possibility of a greater than 20 percent rating.

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees. 38 C.F.R. § 4.71(a). Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees. 38 C.F.R. § 4.71(a).

Under Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings, as it has been here, for the Veteran's left knee, is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, as it is here, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups. A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71(a).

During the appeals period, the Veteran was afforded several VA Compensation & Pension (C&P) examinations for his left knee condition in November 2003, March 2008, May 2011 and March 2014. During these examinations the Veteran's left knee condition was noted at worse with range-of-motion of 120 degrees of flexion and normal (zero) extension, with no difference upon repetitive testing. See VA C&P Examination dated November 2003. No examinations during the appeals period showed any signs of instability, deformity, effusion, locking, subluxation, or ankylosis. The VA examiners have continuously documented complaints of pain, swelling, some stiffness, and flare-ups, with a continuous use of a cane or crutches for ambulation. Finally, X-ray diagnostics during examinations revealed a degenerative condition in the Veteran's left knee. 

In his more recent two examinations in May 2011 and March 2014, the Veteran was noted with flexion limited to 135 and 140, respectively, and normal extension on both occasions. During both examinations, the examiners again noted no evidence of instability or ankylosis, along with no objective signs of pain. However, in both cases, the examiners noted that the Veteran suffered from flare-ups of his left knee. In his May 2011 examination, the examiner noted that the Veteran's flare-ups could happen as often as on a daily basis, and often manifested in swelling, weakness, and stiffness, that could only be relieved by staying off his left knee and resting. The examiner noted that such flare-ups can also happen after prolonged standing (10-15 mins) or walking (1/4 of a mile). 

In his March 2014 examination, the Veteran was diagnosed with chronic synovitis and degenerative joint disease. The examiner noted again a range-of-motion of 140 degrees of flexion and normal extension of the left knee, with no additional limitation of motion or functional loss. However, like his May 2011 examination, the examiner noted that the Veteran suffered from daily flare-ups that resulted from conduct daily activity, or even prolonged walking and standing. To this end, the examiner explicitly opined that she was unable to assess the degree in which the Veteran experienced functional loss due to factors such a pain, weakness, excess fatigability or incoordination, during such flare-ups. 

A close analysis of the Veteran's post-service VA treatment records lay statements also reveals a consistent record of chronic pain as well as flare-ups in his left knee, to include swelling, since the inception of his claim. Specifically, the Veteran has consistently complained of nearly debilitating flare-ups that render him nearly immobile because of his left knee that swells up, stiffens and tightens, and forces him to rest or use crutches. See VA Form 9 dated November 11, 2004; see also Veteran's Statement, dated May 11, 2011. In fact, the Veteran has claimed that such flare-ups are so severe, with such functional loss that they can be considered as incapacitating episodes on a nearly daily basis, during which he cannot lift anything. See VA Form 9 dated November 26, 2013. 

The review of the VA treatment records of file reveals additional objective tests for range-of-motion of the Veteran's left knee, nor any additional diagnoses for the Veteran's left knee condition. 

As noted above, under the appropriate diagnostic code for limitation of flexion for the knee, Diagnostic Code 5260 a 10 percent rating is warranted if flexion is limited to 45 degrees or less; and a 20 percent rating is only warranted where flexion is limited to 30 degrees . 38 C.F.R. § 4.71(a), DC 5260. Here, as noted above, the Veteran's flexion at its worse has only been limited to 140 degrees of flexion, with normal extension. Considering such range-of-motion the Veteran's left knee condition, based on limitation of motion, does not even warrant a non-compensable rating under Diagnostic Code 5260 for flexion, or 5261 for extension. However, as the Veteran's does suffer from degenerative joint disease of the left knee, the Veteran's condition warrants the minimum 10 percent rating under Diagnostic Code 5003 for arthritis, but not higher. 

The Board notes, however, that VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, flare-ups, weakness, excess fatigability, or incoordination, to include those factors not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7. These provisions are to be considered in conjunction with the Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran was initially granted a 10 percent rating for left his knee based on consideration of the Veteran's synovitis and arthritis, as the Veteran's range-of-motion, as mentioned before, did not meet a compensable level under the associated diagnostic codes for limitation of flexion or extension. However, in assigning such a rating, the Board finds that the RO failed to fully consider the additional functional loss the Veteran experienced due to his pain and flare-ups, as contemplated by DeLuca. 8 Vet. App. 202, 204-7, and 38 C.F.R. §§ 4.59. The evidence of record showed that the Veteran suffered from additional functional loss due to pain, and debilitating daily flare-ups. The Board notes that the Veteran has continuously contended throughout the claims period that the pain and flare-ups in his left knee prevents him from various recreational activities such as exercising or hiking, in fact, such condition has prevented him from doing any activity that required prolonged walking or even standing. 

Additionally, the Veteran has consistently stated that he suffers from flare-ups of his left knee that essentially render him immobile, and force to rest it until it subsides. During flare-ups, which happen after standing for more than 15 minutes or using the clutch in his car, the Veteran experiences swelling, stiffness, and lack of endurance. Such flare-ups forces the Veteran to have to sit down and rest the knee, and/or not bare any weight on that leg; these episodes have been described by the Veteran, through his representative, as essentially incapacitating. See Appellant's Brief, dated November 17, 2015; see also VA Form 9, date November 26, 2013.   

Additionally, the various VA examinations and treatment records have noted that Veteran's left knee condition does manifest with flare-ups that further affect his motion and that the Veteran cannot stand or walk for a prolonged period of time. See VA Treatment Record, May 11, 2011; see also VA C&P examination, dated March 18, 2008, May 3, 2011 and March 27, 2014. Such records also similarly all note that Veteran's consistent use of assistive device such as a cane or a crutch for ambulation. Id. 

While the Veteran's more recent VA examination fail to note any additional functional loss based on such flare-ups, she recognized the existence of such additional limitations. Specifically, the Board notes that she could not adequately opine upon any such additional limitations during flare-ups due to any manifestations of weakness, excess fatigability or incoordination. As the medical evidence is ambiguous to the additional functional effects of such flare-ups, the Board notes that the benefit-of-the-doubt goes to the Veteran. In this regard, the Board additionally finds that the Veteran is both credible and competent to attest to his functional loss due to flare-ups and pain, and those physical manifestations such as swelling, weakness and stiffness in his left knee.

Consequently, the Board finds that while the Veteran's objective results of range of motion based on flexion only warrants a non-compensable rating under the applicable diagnostic code, his current rating fails to contemplate factors laid out in 38 C.F.R. § 4.59, or DeLuca, 8 Vet. App. 202, and does not contemplate the additional functional loss due to pain and flare-ups. Accordingly, in considering the totality of the Veteran's left knee condition, to include flare-ups, his condition warrants the next higher rating of 20 percent, as contemplated by Deluca, 8 Vet. App. 202. 

The Board additionally notes that, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not provide for a higher rating, as there is no evidence of ankylosis of the left knee, malunion of the left tibia or fibula, or a dislocated or removal of semilunar cartilage in the left knee. See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 ; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998). Accordingly, application of these Diagnostic Codes is unwarranted.

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Codes 5260 and 5261. Accordingly, the severity, frequency and kind of symptoms, the manifestations of Veteran's left knee condition is contemplated by the rating criteria. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. Such has also been accounted for by the Boards new rating granted herein. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. The symptoms of the Veteran's service-connected disability, are adequately compensated in the disability rating assigned and he does not have symptoms associated with his knee conditions that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, a request for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or the record. 


ORDER

Entitlement to an increased rating of 20 percent for a left knee condition is granted. 


REMAND 

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claim for a rating in excess of 20 percent for his left knee condition. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Board finds that while the Veteran's claim for an increased rating for his left knee condition has been granted to a rating of 20 percent disabling herein, another VA examination assessing the current nature of the Veteran's left knee condition is still in want. The Board notes that when an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran, through his representative, has argued that the VA examinations afforded to the Veteran has inadequately offered opinions regarding the actual functional loss experienced by the Veteran's left knee during flare-ups. Specifically, the representative pointed to the fact that the last examiner in March 2014, note explicitly that she could not opine upon any additional functional loss due to such factors as excess fatigability, incoordination, or weakness. 

It is to be pointed out that in this decision the Board did find that the Veteran's condition warranted a higher 20 percent rating for his left knee. This conclusion was drawn from an analysis of the totality of the Veteran's treatment history and lay statements of his left knee condition, and providing the Veteran the benefit-of-the-doubt. However, the Board points out that such determination does not preclude the necessity of a current and adequate analysis of the Veteran's condition, to include specific remarks regarding actual functional loss during flare-ups and due to pain. Such development goes to the VA's duty to afford the Veteran every opportunity to substantiate any claim before it. As such, after all current treatment record has been obtained by the RO/AOJ, a new examination of the Veteran's left knee is to be afforded to him to assess the nature and severity of his left knee condition.      

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that have not already been associated with the Veteran's paper or electronic claims file. Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2. Provide the Veteran with release forms for his private health care providers, if any. If he provides the requested information, attempt to obtain the private medical records that are not already associated with his paper or electronic claims file. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

3. After the above directives have been completed, provide the Veteran a NEW VA examination from a suitably qualified examiner for his service-connected left knee condition. The examiner must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.

a. Taking into account the evidence in the claims file, the Veteran's lay statements, and that of his representative, the examiner must determine the current nature and severity of the Veteran's left knee condition. 

b. The examiner should specifically address whether there is any additional loss of function upon repetitive motion, due to factors such as pain, weakness, fatigability, and lose of endurance. If so, the examiner should indicate the extent of such loss of function, in degrees. Further, the examiner should estimate any additional loss of function during period of flare-ups of pain, as contemplated under Deluca. 

If the requested opinion cannot be provided without resort to speculation, the examiner is asked to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

c. All necessary tests should be performed. 

4. The AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AOJ should readjudicate the Veteran's claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


